Title: From Thomas Jefferson to Pierre Dessin, 9 August 1786
From: Jefferson, Thomas
To: Dessin, Pierre



Sir
Paris Aug. 9. 1786.

Having desired my friend Colo. Smith in London to procure me some chariot harness, plated, and to send them on to Paris by the Diligence, I have taken the liberty of desiring him, in case that the master of the Diligence cannot send them on to the Douane at Paris, to direct an application to be made to you at Calais. I take the liberty of asking you, in case of any difficulty, to be so good as to have them plumbed, and to give your acquit à caution in order that they may come on, under an assurance that I will immediately have your acquit à caution returned to you, so that you shall have no other trouble with it but the signing it. I take for granted you received duly those which you had been so kind as to give for me before, and which were immediately redeemed here. Your favour on this occasion will much oblige Sir Your most obedient humble servt.,

Th: Jefferson

